Citation Nr: 1442273	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an effective date prior to December 8, 2008 for the grant of service connection for GERD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1947 to October 1948 and from October 1951 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  In June 2014 the Veteran, through his representative, withdrew his request for a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected GERD disability.  The Veteran was scheduled for a VA fee basis GERD medical examination in June 2013 to determine the current severity of the Veteran's disability.  However, the Veteran failed to report for the medical examination.  In an August 2014 informal hearing presentation, the Veteran's representative reported that the Veteran had been unable to attend the June 2013 medical examination due to his health at that time.  The representative requested that the Veteran's claim be remanded for a new VA examination to determine the current severity of his service-connected GERD.  The Veteran's VA treatment records contained in his virtual electronic folder reveal that at the time he was supposed to be at the QTC fee basis GERD examination on June 17, 2013, he was at the Richmond, Virginia VA Medical Center receiving treatment.  Accordingly, the Board finds that the Veteran's claim should be remanded for the requested VA medical examination.  

The August 2011 rating decision on appeal granted the Veteran's claim for service connection for GERD effective from December 8, 2008.  The Board interprets the Veteran's August 2012 notice of disagreement (NOD) to be not only a disagreement with the 10 percent rating assigned, but also a disagreement with the December 8, 2008 effective date.  On his April 2013 substantive appeal the Veteran continued to express his disagreement with the effective date of service connection and requested that he be assigned an effective date in 1976.  The RO has only issued a statement of the case regarding the claim for a rating in excess of 10 percent for GERD.  Because the Veteran indicated in his NOD that he also disagreed with the effective date assigned for service connection for GERD, the Veteran is entitled to a statement of the case, and the current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

The claims file contains VA treatment records dated as recently as December 6, 2013.  The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dated from December 7, 2013 to present. 

2.  After the above evidence is obtained, schedule the Veteran for VA examination to determine the current severity of the Veteran's GERD disability.  The examiner is requested to state whether it is as likely as not that the Veteran's symptoms are productive of considerable impairment of health.

3.  Provide the Veteran a statement of the case that addresses the issue of entitlement to an effective date prior to December 8, 2008 for the grant of service connection for GERD.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

4.  Finally, readjudicate the Veteran's claim for an initial rating in excess of 10 percent for GERD.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

